DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,763,983 and claims 1-14 of US Patent No. 8,639,178. Although the claims at issue are not identical, they are not patentably distinct from each other because Independent claim 1 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed claim 1 in respectively of US patent application 16/593,112, US Patent No: 10,763,983 and US Patent application 13/221,237, US Patent No. 8,639,178. 
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Patent No. 10,763,983, Application #16/593,112


    capturing, by one or more recording devices, a plurality of continuous signature (first representations of broadcast content) representations included as a portion of one or more broadcasts; 
   storing, temporarily in separate buffers, each of the plurality of continuous signature representations; 






   receiving, by a mobile device, a broadcast from the one or more broadcast sources; analyzing the broadcast to determine at least one unknown signature representation (a 
   comparing the at least one unknown signature representation with each of the plurality of continuous signature representations; and identifying any potential matches between the at least one unknown signature representation and the plurality of continuous signature representations.


   obtaining, at the identification server, first representations of broadcast content (continuous signature) broadcast by a plurality of different media stations; 
   storing each of the first representations of broadcast content (continuous signature) in separate buffers as buffered representations, wherein particular separate buffers are associated with particular media stations of the plurality of different media stations; 
   receiving, at the identification server, a second representation of media content captured by an end user device;  performing comparisons in parallel between the second 

10. A device implementing an…….. obtain, at the identification server, first representations of broadcast content broadcast by a plurality of different media stations; store each of the first representations of broadcast content in separate buffers as buffered representations, wherein particular separate buffers are associated with 

5. The method of claim 1, wherein the buffered representations each include a substantially continuous fingerprint of broadcast content over a limited time duration.
15. The method of claim 1, wherein the plurality of continuous signature representations include any of: audio signatures of advertisements, disc jockey chatter, listener telephone calls, viewer telephone calls, real-time audio content, custom mixed audio content, or prerecorded songs and live content.
    11. The device of claim 10, wherein the broadcast content and the media content include live broadcasts. 

17. A system for identification of a broadcast, the system includes: a processing device connected to a communications network, wherein the processing device is configured to:  
   receive from one or more recording devices, a plurality of continuous signature representations included as a 

18. The system of claim 17, wherein the processing device includes any of: a regionally located server, a nationally located server, or a server local to a sub community.
See claim 1 above



Patent No. 8,639,178, Application #13/221,237
1. A method for identification of a broadcast: 
    capturing, by one or more recording devices, a plurality of continuous signature (first spectral data) representations included as a portion of one or more broadcasts; 
   




storing, temporarily in separate buffers, each of the plurality of continuous signature representations; 


   receiving, by a mobile device, a broadcast from the one or more broadcast sources; analyzing the broadcast to determine at least one 
   comparing the at least one unknown signature representation with each of the plurality of continuous signature representations; and 

  

    identifying any potential matches between the at least one unknown signature representation and the plurality of continuous signature representations.


   receiving broadcasts from a plurality of broadcast sources, the broadcasts including broadcast content; determining first spectral data (continuous signature) for each of the plurality of broadcast sources, the first spectral data representing spectral content of the broadcast content received from each of the plurality of broadcast sources; 
temporarily storing the first spectral data (continuous signature) in a data buffer, such that the first spectral data in the data buffer represents substantially current broadcast content; 
receiving, from an endpoint communication device, second spectral data (unknown signature) representing 
   comparing the second spectral data received from the endpoint communication device with the first spectral data temporarily stored in the data buffer and representing substantially current broadcast content; and 
   selecting at least one of the plurality of broadcast sources as a matching broadcast source based, at least in part, on the comparing. 


5. The method of claim 1, further comprising: identifying a radio station as the matching broadcast source. 


12. The device of claim 8, wherein the at least one instruction to identify a matching broadcast source further comprises: at least one instruction to identify a radio station as the matching broadcast source based on at least a partial match between the first content representation and the second content representation. 
17. A system for identification of a broadcast, the system includes: a processing device connected to a communications network, wherein the processing device is configured to:  
   receive from one or more recording devices, a plurality of continuous signature representations included as a portion of one or more broadcasts; store, temporarily in separate buffers, each of the plurality of continuous signature representations; receive a cloud callout from a mobile device to match at least one unknown signature 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132